Citation Nr: 0729911	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  02-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for a urethral 
stricture claimed as secondary to medication taken for 
service-connected bilateral ankle arthritis.  

2.  Entitlement to an increased rating in excess of 30 
percent rating for the service-connected traumatic arthritis 
of the right ankle.  

3.  Entitlement to an increased rating in excess of 20 
percent rating for the service-connected traumatic arthritis 
of the left ankle.  



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
March 1972.   

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 RO rating decision, that 
assigned increased evaluations of 20 percent for traumatic 
arthritis of the right and left ankles.  

A November 2003 RO rating decision denied service connection 
for urethral stricture claimed as secondary to medication 
taken for service-connected bilateral ankle arthritis.  

The veteran testified before a Decision Review Officer at the 
RO in November 2002 and at another hearing at the RO before 
the undersigned Veterans Law Judge in November 2003.  

In November 2004, the Board increased the rating for the 
service-connected traumatic arthritis of the right ankle from 
20 percent to 30 percent, the Board denied the claim for an 
increased disability rating for the service-connected 
traumatic arthritis of the left ankle and remanded the issue 
of service connection for urethral stricture claimed as 
secondary to medication taken for service-connected bilateral 
ankle arthritis.

In July 2005 pursuant to a Joint Motion by the veteran and 
VA, The United States Court of Appeals for Veterans Claims 
(Court) vacated the portion of the November 2004 decision 
which denied a rating in excess of 30 percent for the 
service-connected right ankle disability and rating in excess 
of 20 percent for the service-connected left ankle 
disability.  The Court then remanded those matters to the 
Board for compliance with the instructions of the Joint 
Motion.  

In October 2005, the Board remanded the issues of increased 
rating for the service-connected right ankle and left ankle 
disabilities to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development.  

In May 2006 a Decision Review Officer issued a rating 
decision that increased the service-connected traumatic 
arthritis of the right ankle to 30 percent.  

Inasmuch as a rating higher than 30 percent for the service-
connected traumatic arthritis of the right ankle is 
available, and inasmuch as a claimant is presumed to be 
maximum available benefit for a given disability, the claim 
for higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In May 2007, the Board requested a medical expert opinion for 
the issue of service connection for urethral stricture 
claimed as secondary to medication taken for service-
connected bilateral ankle arthritis. 

The Board notes that, in November 2005, the veteran withdrew 
his power of attorney and has not notified the Board of a new 
representative.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran currently is not shown to have a urethral 
stricture or other related obstruction of the urinary tract 
that was caused or aggravated by medication used to treat a 
service-connected disability.  

3.  The service-connected right ankle disability picture is 
not shown to be manifested by nonunion with loose motion that 
requires a brace or ankylosis.  

4.  The service-connected left ankle disability picture is 
not shown to be manifested by ankylosis or malunion with 
marked ankle disability.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by a 
urethral stricture or urinary obstruction that is proximately 
due to or the result of the service-connected ankle 
disability.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107 
(West 2002 and Supp. 2006);  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2006).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected traumatic arthritis of 
the right ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 
5271 and 5262 (2006).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected traumatic arthritis of 
the left ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 
5271 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In May 2001, prior to the rating decision on appeal for the 
service-connected traumatic arthritis of the ankles 
bilaterally, the RO sent the veteran a letter advising him 
that in order to support a claim for higher evaluation for a 
service-connected disability, the evidence must show that the 
disability had become worse; the veteran had an opportunity 
to respond prior to the issuance of the December 2001 rating 
decision.  

In December 2004, after the rating decision on appeal for 
entitlement to service connection for urethral stricture 
claimed as secondary to medication for the service-connected 
bilateral ankle arthritis, the RO sent the veteran a letter 
informing him that to establish entitlement to compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  The veteran was 
afforded time to respond before the Board adjudicated the 
issue  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The May 2001 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2001 letter, a December 2004 letter, and a December 
2005 letter advised the veteran that VA is responsible for 
getting relevant records from any Federal Agency including 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  The letters also advised 
the veteran that VA must make reasonable efforts to help the 
veteran get relevant records not held by any Federal agency, 
including State or local governments, private doctors and 
hospitals, or current or former employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the May 2001 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in March 2006.  
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran has been afforded VA medical examinations in 
December 2002, October 2003,  May 2004,  April 2006, and July 
2006.  In May 2007 a VA medical expert opinion was requested 
and received in the matter of entitlement to service 
connection for urethral stricture claimed as secondary to 
medication taken for service-connected bilateral ankle 
arthritis.  The veteran was notified of this opinion in May 
2007.  

The veteran testified  before a Decision Review officer in 
November 2002 and before the undersigned Veterans Law Judge 
in November 2003.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim of service connection 
and the claims increase.  


II. Analysis

A. Service connection for urethral stricture claimed as 
secondary to medication taken for service-connected bilateral 
ankle arthritis.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran asserted that the medication he took for his 
service-connected bilateral arthritis ankle disabilities 
resulted in urethral strictures.  

The VA treatment records revealed that the veteran had a 
history of hematuria.  In 1978, the veteran had a cystoscopy 
that revealed bleeding from the right urethral orifice and 
was then stented.  The hematuria then improved.  In February 
2002 the veteran had an uretrscopy that resulted in a urethra 
obstruction.  

The VA treatment notes, specifically in July 2000, reported 
that the veteran had repeatedly stated that he did not take 
anything for his service-connected ankle pain due to a 
history of bleeding ulcers.  A May 2001 VA treatment report 
stated that the veteran had peptic ulcer disease secondary to 
aspirin and nonsteroidal anti-inflammatory drug (NSAID) use 
and that an enodoscopy that summer showed gastritis.  

The veteran had a VA examination in October 2003 when he 
reported that, in 1994, he had a duodenal ulcer.  The VA 
examiner diagnosed the veteran with peptic ulcer disease, 
that was at least as likely as not related to overuse of 
ibuprofen during the treatment of his service-connected 
bilateral ankle osteoarthritis.  

The VA examiner stated that the veteran's hematuria was 
related to urethral stricture and that the cause of the 
condition was unknown but it was thought to not likely be 
connected to ibuprofen usage but instead was more likely 
connected to a structural abnormality.  

The veteran had a VA examination in July 2006.  The veteran 
reported being put on Aspirin and nonsteroidal anti-
inflammatory medications for 30 years, developing episodes of 
gross hematuria and eventually discontinuing significant 
Aspirin and nonsterodial anti-inflammatory medication intake 
and noticing that he then became hematuria free.  He had 
another episode of gross hematuria in 2002 that was related 
to the initiation of Prevacid medication.  

The VA examiner stated that, after reviewing the VA medical 
records, in conjunction with the veteran's fairly complete 
and detailed history, that the veteran had intermittent gross 
hematuria that was very likely secondary to benign etiology.  
He also stated that it was correct to assume that the 
veteran's anti-coagulant therapy had been instrumental in 
provoking bleeding from what was overwhelming likely a benign 
source.  He also stated that it was clear that the veteran 
did not have a urethral stricture.  He stated that it 
appeared that the veteran had a right sided urethral 
obstruction as a result of the ureteroscopy performed in 
2002.  

It was likely secondary to some edematous changes due to that 
procedure and was quite unlikely that the veteran had a 
urethral stricture resulting from his hematuria. 

The VA examiner assessed the veteran with a history of 
intermittent hematuria that was likely provoked but not 
caused by analgesic therapy with anticogulative properties, 
i.e. Aspirin and NSAID.  He stated that the veteran did not 
have a history of an ureteral or urethral stricture and he 
stated that it should be made absolutely clear that the 
ureteral or urethral stricture and the veteran's hematuria 
were nonrelated events.  

In May 2007, the Board obtained a VA medical expert opinion.  
The VA expert stated that he agreed with the previous 
examiner and that there was no evidence of urethral stricture 
in the records.  He also stated that the veteran's history of 
usage of aspirin and nonsteroidal anti-inflammatory drugs 
could have potentially been a factor in the patient's 
episodes of hematuria.  However, they appeared to be from a 
benign cause.  

The VA physician stated that, as part of a diagnostic workup 
in 2002, the veteran had an ureteroscopy, which developed 
into a transient right urethral obstruction from edema at 
that time, and that a urethral stent was placed to allow 
resolution of the edema and that, after the stent was 
removed, the edema and obstruction resolved.  The physician 
stated that he did not notice in the claims file any recent 
urology notes.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  
 
Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.  

After careful review of the assertions of the veteran, the VA 
treatment reports, the VA medical examination report, and the 
recently obtained VA expert medical opinion, the Board finds 
that the veteran is currently not shown to have a disability 
manifested by a urethral stricture or obstruction that was 
caused or aggravated by  medications used to treat his 
service-connected bilateral ankle condition.  

The Board does note that the October 2003 VA medical opinion 
stated that the veteran had hematuria related to stricture 
that was not likely to be connected to ibuprofen usage but 
instead was more likely connected to a structural 
abnormality.  

In July 2006 and May 2007, the VA medical opinions were that 
the veteran did not have evidence of urethral stricture or 
any current obstruction as secondary to the use of medication 
for the service-connected bilateral ankle disability.  

The Board finds that there is no evidence of a current 
urethral stricture disability and Congress specifically 
limits entitlement to service-connected disease or injury 
where such cases have resulted in a disability and in the 
absence of a proof of present disability there can be no 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the alternative, if there was a urethral stricture, under 
Wallin there must be competent medical evidence that a 
service-connected disorder caused or aggravated a secondary 
disability, and in this case there is no medical evidence or 
nexus that shows that the veteran's medication for his 
service-connected bilateral ankle arthritis caused a urethral 
stricture.  

In regards to the veteran's assertions, the Board notes that 
a layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).  

Given these facts, the Board finds that service connection 
for a urethral stricture claimed as secondary to medication 
taken for his service-connected bilateral ankle arthritis 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B.  Increased Rating for service-connected ankle disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected ankle disabilities have been 
rated under the diagnostic code for limitation of motion of 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
Diagnostic Code 527 a 10 percent rating is assigned for 
moderate limitation of motion.  A 20 percent rating is 
assigned for marked limitation of motion.  

The veteran's service-connected traumatic arthritis of the 
right ankle has been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.   Under Diagnostic Code 5262 malunion 
of the tibia and fibula with slight knee or ankle disability 
warrants a 10 percent evaluation.  Malunion of the tibia and 
fibula with moderate knee or ankle disability warrants a 20 
percent evaluation.  Malunion of the tibia and fibula with 
marked knee or ankle disability warrants a 30 percent 
evaluation, and nonunion of the tibia and fibula with loose 
motion requiring a brace warrants a 40 percent evaluation.  

The Board notes that the terms "moderate" and "marked" are 
not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  See 
38 C.F.R. § 4.6.  

For VA rating purposes, normal range of motion of the ankle 
is dorsiflexion from 0 to 20 degrees and plantar flexion from 
0 to 45 degrees.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the Diagnostic 
Codes; "functional loss" may occur as a result of weakness 
or pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
the effect of pain and weakness when rating a service-
connected disability on the basis of limitation of range of 
motion.  DeLuca, Id.  However, functional loss due to pain or 
weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  

The veteran had a VA examination in July 2001 when he was to 
have fractured the left tibia and fibula and right tibia with 
intra-articular involvement of the right ankle.  He reported 
having flare-ups varied with average frequency of 6 times a 
day with a rating of 9 to 10 out of 10 and were short in 
duration.  He stated that the flares were productive of 
intense pain, that his range of motion decreased greater in 
the right ankle then in the left ankle and that a 
precipitating factor was when he stood for greater then 2 to 
3 hours at a time.  

The VA examiner noted that the veteran had a normal gait 
without obvious pronounced supination or pronation to gait.  
The veteran was diagnosed with post-traumatic osteoarthritis 
of the ankles, bilaterally, with the right ankle labeled 
severe and the left ankle labeled as mild to moderate.  

In an addendum the VA examiner stated that during flares the 
veteran experienced a minimum of approximately 50 percent 
additional loss of function, hence marked limited motion, 
with the right ankle greater than the left ankle due to the 
complaint that any movement caused pain and that was 
inclusive of dorsiflexion, plantar flexion, eversion and 
inversion.  

The veteran had a VA examination in December 2002 when he 
reported having pain, periodic weakness and general 
instability.  He reported the use of ankle supports and 
occasional Tylenol, which helped at times but he was unable 
to take any anti-inflammatory due to stomach problems.  

The VA examiner stated that there was no objective evidence 
of pain and that both  ankles appeared to be stable.  The VA 
examiner opined that it looked like there was ankylosis in 
the right ankle but it looked stable.  The X-ray studies 
revealed osteoarthritis in both ankles.  

The veteran had a May 2004 VA examination that revealed 
bilateral ankle weakness, instability, locking especially of 
the right ankle in extension or plantar flexion and little 
locking, if any, of the left ankle.  It was noted that there 
was fatigue and marked lack of endurance in both ankles.  

The veteran reported having flare ups of the right ankle 3 
days a week for 24 hours, where any movement caused the ankle 
to hurt and it resulted in a 100 percent limitation.  Flare-
ups in the left ankle were reported to be activity driven, 
occurred once a day for 2 weeks and lasted 12 to 24 hours.  

The VA examiner noted that the veteran's right ankle was more 
deformed then the left ankle.  The veteran's right ankle was 
barely able to dorsiflex with best estimate at 1 to 2 degrees 
for passive range of motion and dorsiflexion at 5 degrees.  
After 5 repetitions plantar flexion was from 0 to 25 degrees 
out of 45 degrees and inversion of the right ankle was 
painful at 0 to 10 degrees with eversion being painful at 0-5 
degrees.  

The veteran's left ankle dorsiflexion, actively and 
passively, was 0 to 8 degrees and after 5 repetitions was 0 
to 5 degrees.  The plantar flexion, actively and passively on 
the left side was 0 to 30 degrees and after 5 repetitions was 
0 to 22 degrees.  Inversion on the left ankle was 0 to 35 
degrees and eversion was 0 to 2 degrees.  

The veteran had a VA examination in April 2006.  It was noted 
that the veteran injured his right distal tibial shaft and 
ankle mortise and injured his left ankle mortise with 
trimalar, distal tibia and fibula.  It was noted that the 
ankles gave way, were unstable, had pain, and were stiff and 
weak, and there were  episodes of locking.  

However, the veteran's ankles were not dislocated or 
subluxed, there was no effusion, condition affecting the 
motion of one or more joints, flare-ups of joint disease or 
inflammation.  It was also noted that the veteran could stand 
for 15 to 30 minutes and that he could walk greater then a 
few yards but less than 1/4th mile.  
 
The veteran's left ankle plantar flexion was 0 to 28 degrees 
for active motion and 0 to 28 degrees for passive motion.  
His left side dorsiflexion was 0 to 0 degrees actively and 
passively.  The veteran's right ankle plantar flexion range 
of motion was 5 to 20 degrees actively and passively with 
additional limitation of motion on repetitive use of 5 to 15 
degrees with pain as the most responsible factor for 
additional limitation of motion.  The veteran's right 
dorsiflexion, active and passive range of motion, was -5 to -
5 degrees.  

The VA examiner stated that there was no inflammatory 
arthritis or joint ankylosis.  There was tenderness in 
different areas of right ankle and occasionally in foot and 
up on the right leg.  The left ankle was noted as unstable 
with tendon abnormality.  

The x-ray studies revealed that there were mild degenerative 
changes of the left ankle, but there was no evidence of acute 
fracture or dislocation.  X-ray studies of the right ankle 
revealed mild to moderate degenerative changes with no 
evidence of acute fracture.  


Increased Rating for the service-connected traumatic 
arthritis of the right ankle

The December 2001 RO rating decision granted an increase in 
the veteran's service-connected traumatic arthritis of the 
right ankle to a 20 percent disability rating, effective 
February 15, 2001, under Diagnostic Code 5271 for marked 
limitation of motion of the ankle.  

In November 2004, the Board previously granted the veteran a 
30 percent disability rating for his service-connected 
traumatic arthritis of the right ankle under Diagnostic Code 
5262.  

The Board finds that the service-connected right ankle 
disability picture does meet the criteria for a 30 percent 
rating under Diagnostic Code 5262, malunion of the tibia and 
fibula with marked knee or ankle disability.  The disability 
picture does not meet the criteria for a 40 percent rating 
under Diagnostic Code 5262 since nonunion of the tibia and 
fibula with loose motion requiring a brace is not 
demonstrated.  The Board notes that the veteran does not have 
evidence of anklyosis and therefore a higher rating under 
Diagnostic Code 5270 cannot be granted.  

The Board finds that, in granting the 30 percent disability 
rating under Diagnostic Code 5262, the veteran's functional 
loss due to pain, in view of DeLuca v. Brown, 8 Vet. App. 
202, 204-207 (1996) and 38 C.F.R. §§ 4.40, 4.45, was taken 
into account.   

Therefore, any additional compensation is not warranted under 
DeLuca since the Board finds that the veteran has been 
adequately compensated under Diagnostic Code 5262 for any 
possible additional limitation of function due to pain, 
fatigue, weakness or lack of endurance.  

For all the foregoing reasons, the Board finds that the 
veteran's claim for an increased rating in excess of the 
current 30 percent for the service-connected traumatic 
arthritis of the right ankle must be denied.  


Increased Rating for the service-connected traumatic 
arthritis of the left ankle

The December 2001 RO rating decision granted an increase in 
the veteran's service-connected traumatic arthritis of the 
left ankle to a 20 percent disability rating, effective on 
February 15, 2001, under Diagnostic Code 5271 for marked 
limitation of motion of the ankle.  

The Board finds that, after carefully reviewing the record, 
the service-connected left ankle disability picture does not 
meet the criteria for a rating higher than 20 percent.  The 
only section allowing for an even higher evaluation percent 
is Diagnostic Code 5270 that applies a higher rating when 
ankylosis of the ankle.  However, the veteran's service-
connected traumatic arthritis of the left ankle is not shown 
to be productive of ankylosis   

The Board finds that veteran's functional loss due to pain, 
in view of DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1996) 
and 38 C.F.R. §§ 4.40, 4.45,  was taken into account in 
granting the current 20 percent disability rating under 
Diagnostic Code 5271.   

Therefore, additional compensation is not warranted under 
DeLuca since the Board finds that the veteran has been 
adequately compensated under Diagnostic Code 5271 for any 
possible additional limitation of function due to pain, 
fatigue, weakness, or lack of endurance.  

For all these reasons, the Board finds that the veteran's 
claim for an increased rating in excess of 20 percent for the 
service-connected traumatic arthritis of the left ankle must 
be denied.  

The Board also notes in regards to both the service-connected 
traumatic arthritis of the right ankle and left ankle that an 
additional disability rating under 38 C.F.R. § 4.71a 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, cannot be assigned.  

This is because the veteran is already being compensated for 
his arthritis, i.e. limitation of motion and painful motion 
under Diagnostic Code 5262 and Diagnostic Code 5271 
respectively, and a separate evaluation under Diagnostic Code 
5010 would also compensate the veteran for his arthritis, 
i.e. limitation of motion and painful motion, and that would 
be considered pyramiding.  The Board notes that under 38 
C.F.R. § 4.14 pyramiding,  the evaluation of the same 
manifestation under different diagnoses, is to be avoided.  
38 C.F.R. § 4.14.  

The Board notes that the veteran assertions claiming 
entitlement to an extraschedular rating. In exceptional 
cases, where the evaluations provided by the rating schedule 
are found to be inadequate, an extraschedular evaluation may 
be assigned commensurate with the veteran's average earning 
impairment due to the service-connected disorder.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).   The RO has considered 
the question of the veteran's entitlement to extraschedular 
rating (see the Supplemental Statement of the Case (SSOC) of 
May 2006), so the Board may consider the question without 
prejudice to the veteran.  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

It is noted that in November 2000 the veteran's physician 
stated that the veteran could not stand for more then four 
hours a day. The veteran testified that he worked at the Post 
Office where he was accommodated his ankle disability by 
allowing him to cut back his hours and by allowing him to sit 
on a stool.  The veteran testified that he resigned from his 
job at the Post Office and went back to school under VA 
Vocational Rehabilitation for a computer and business degree, 
this way would not have to stand all day.  Neither service-
connected ankle disability is shown to produce marked 
interference with employment or require frequent 
hospitalization.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a urethral stricture claimed as 
secondary to medication taken for service-connected bilateral 
ankle arthritis is denied.  

An increased rating in excess of the current 30 percent 
disabling for the service-connected traumatic arthritis of 
the right ankle is denied.  

An increased rating in excess of the current 20 percent 
disabling for the service-connected traumatic arthritis of 
the left ankle is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


